PER CURIAM.
Based on the authority of State v. Robinson, 571 So.2d 40 (Fla. 3d DCA 1990) and State v. Perez, 524 So.2d 482 (Fla. 3d DCA 1988), we reverse the trial court order under review dismissing the information below on the sole ground that the defendant passed a polygraph examination in the case. The law is clear that such a dismissal is invalid and is subject to reversal on appeal where, as here, the state objects in the trial court to the giving of the polygraph examination and does not stipulate with the defendant in writing either that the polygraph test be given or that its results would be admissible in evidence. Robinson; Perez; see Davis v. State, 520 So.2d 572, 574 (Fla.1988).
Reversed.